UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 10-6644


WILLIAM HENRY TAYLOR, JR.,

                  Plaintiff - Appellant,

          v.

OFFICER OLLIE, (MJO) (Security) Inmate Kitchen Supervisor;
MR. SAMUEL, Aramark Food Corporation (Kitchen) Inmate
Supervisor; M. S. PAMELA, Inmate Supervisor (Kitchen)
Aramark Food Corporation,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00320-MSD-JEB)


Submitted:     August 26, 2010                 Decided:   September 3, 2010


Before WILKINSON and      KEENAN,     Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Henry Taylor, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         William Henry Taylor, Jr., a Virginia prisoner, seeks

to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2006) action without prejudice.     We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

         Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket

on January 29, 2010.    The notice of appeal was filed on April

23, 2010.*    Because Taylor failed to file a timely notice of

appeal or to timely obtain an extension or reopening of the

appeal period, we dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately




    *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).


                                 2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3